UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7419



JIMMIE NELSON,

                                            Plaintiff - Appellant,

          versus

BERKELEY COUNTY; JAMES H. ROZIER, JR., Berke-
ley County Supervisor, in his individual and
official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-94-713-2-18AJ)

Submitted:   November 7, 1996          Decided:     November 20, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jimmie Nelson, Appellant Pro Se. Sandra J. Senn, STUCKEY & SENN,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion to amend his 42 U.S.C. § 1983 (1994) complaint,* and its final
order dismissing his complaint. We have reviewed the record and the

district court's opinions accepting the magistrate judge's recom-

mendations and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Nelson v. Berkeley County, No.

CA-94-713-2-18AJ (D.S.C. Sept. 20, 1994; July 18, 1996). We note

that Appellant filed this appeal after the effective date of the

Prisoner Litigation Reform Act ("PLRA"); because Appellant no
longer is incarcerated, the PLRA requirements do not apply to him,

and we overrule Appellees' objection to Appellant proceeding with-

out prepayment of filing fees and costs. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       Appellant's previously filed interlocutory appeal of the
district court's September 26, 1994, denial of his motion to amend
his complaint is ripe at this juncture.

                                2